Citation Nr: 0636860	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for discoid lupus 
erythematous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to June 1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in pertinent part, denying 
service connection for discoid lupus erythematous (DLE).

This appeal was remanded to the RO in December 2003 for 
additional development.  It has now been returned to the 
Board for adjudication.


FINDINGS OF FACT

DLE was not present in service or for many years thereafter, 
and is not shown to be related to service or to any incident 
of service origin.  


CONCLUSION OF LAW

DLE was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the May 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability for which service 
connection was claimed.  The claim was readjudicated in an 
April 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability for which service connection was claimed is 
harmless because the claim is denied, and any questions 
pertaining to a disability rating, or an effective date are 
moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 


Criteria 

The veteran contends that DLE of the scalp and face are 
related to his military service.  Specifically, the claimant 
relates that his inservice complaints of rashes on his scalp, 
diagnosed as alopecia areata of the scalp, are the same as 
his DLE of the scalp and face. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic disabilities, such as systemic lupus 
erythematous, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Notably, systemic 
lupus erythematous was not compensably disabling within one 
year of separation from active duty.  As such, this 
presumption is not applicable.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
Background

The veteran was treated in service for a skin problem on the 
top of his head in February and March 1964.  He was initially 
diagnosed with ringworm.  Later a diagnosis of alopecia of 
the scalp was entered.  He was referred to the dermatology 
clinic for further treatment but failed to report.  

The separation examination in March 1964 noted a 2 inch scar 
on the left arm, but made no reference to DLE.

In a November 1965 VA examination, the veteran complained of 
a sore on the top of his head.  A physical examination 
revealed a circular area about 1/4 inch in diameter which was 
devoid of hair.  The veteran reported that he first noted 
this small bald spot in service and received treatment.  This 
small bald area has remained unchanged since that time.  The 
examiner diagnosed alopecia areata of the scalp.

By rating action in December 1965, service connection was 
granted for alopecia areata of the scalp, and a 
noncompensable rating was assigned.  

In 1971, the veteran received private medical care at the 
Philadelphia College of Osteopathic Medicine. Records of that 
treatment contained within the claims folder show that the 
veteran then had symptoms of anemia, fatigue, and fever of 
unknown origin. The cause of the condition was unknown, but 
treating medical personnel assigned differential assessments 
including fever of unknown etiology, lupus erythematous, 
leukemia, and cranial lesion or neoplasm. The examiner did 
then note that the veteran had an erythematous butterfly-type 
rash over the nose. The final diagnosis was Hodgkin's 
disease.

A July 1998 pathology report diagnosed a skin rash of the 
right cheek, and interface dermatitis consistent with DLE.

In July 1999, the veteran submitted a statement noting that 
his scalp was treated for a skin disorder at a dispensary in 
June 1963 while stationed in Germany.  He noted that he had 
no medical records from his period of service.

At a February 2000 VA examination, the examiner noted that 
the veteran had a 40-year history of DLE with lesions on his 
face, and seborrheic dermatitis.  The veteran reported that a 
biopsy performed by a civilian doctor revealed pathology 
consistent with lupus of the skin.  The veteran complained of 
intermittent itching, and systemic complaints such as 
numbness in the arms, bloody urine, etc.  A physical 
examination revealed hyperpigmented atrophic annular patches 
without erythema or scale on the vertex of the right shoulder 
and left scalp.  The diagnosis was DLE by history.  The 
examiner noted that there were no active lesions, "but we 
need to rule out systemic involvement." He further noted the 
veteran had discoid lupus and needed follow up in the 
dermatology clinic on a regular basis.

At a March 2006 VA examination, the claims folder was 
reportedly thoroughly reviewed by the examiner.  The examiner 
noted that the veteran reported the onset of red lesions and 
hair loss on his scalp in 1962 during service.  Within two 
years he had similar lesions on his right lateral cheek and 
left scalp above his ear, with scarring and severe itching.  
He did not recall having a butterfly rash across his nose and 
mid-face.  There had been no new lesions since the 1960s, and 
he had not been on treatment for years.  The examiner 
diagnosed discoid lupus.  The examiner  was asked to 
determine if the veteran developed DLE during service, and 
she opined that, "the question of whether his discoid lupus 
was otherwise related to his period of active service is 
unknown."  She noted that the veteran was service connected 
for alopecia areata of the scalp since 1965; but that 
alopecia areata was a distinct condition differing from DLE 
which was a scarring alopecia.  The examiner opined that the 
medical records and the lab results indicated that the 
veteran did not have systemic lupus.  The diagnosis was DLE, 
which has been inactive for many years meaning that no new 
lesions have developed since the 1960s.

The file also contains medical treatment records of Thomas 
Burke, D.O., a private osteopath, dating from 1998 and 1999, 
noting that he treated the veteran for facial dermatitis from 
July 1998, with biopsy analysis confirming a diagnosis of 
DLE. The osteopath initially assigned a differential 
diagnosis of DLE versus sarcoidosis. He also noted the 
presence of alopecia.

Analysis

Based on the evidence of record, the Board must conclude that 
service connection for DLE is not warranted.  While the 
veteran was treated during service for skin problems 
identified as alopecia areata of the scalp, he was not shown 
to have DLE during service or for many years thereafter.  As 
stated above, upon physical examination the VA examiner in 
March 2006 found the veteran to have DLE which had been 
inactive for many years, and which could not be determined to 
be related to his period of service.  The first post service 
record of a diagnosis of DLE was in 1971, about seven years 
after service, but in light of the ultimate diagnosis of 
Hodgkin's disease, the diagnosis was not definitive.  A 
definitive diagnosis was first made in 1998, or about 34 
years postservice.  In view of the lengthy period between 
separation from service and the first documented diagnosis of 
lupus, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 Moreover, the medical evidence does not show that the lupus 
definitively diagnosed until 1998 is related to his period of 
military service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, while there is evidence of inactive 
DLE involving the scalp and face, there is no evidence 
establishing a medical nexus between military service and the 
veteran's DLE.  Therefore, service connection is not 
warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

In light of the foregoing, the Board must deny the claim 
because the preponderance of the evidence is against finding 
that the veteran has DLE due to his active service.  The 
Board does not question the sincerity of the veteran's 
conviction that he has DLE that is related to his active 
service.  As a lay person, however, the Board notes that the 
veteran is not competent to establish a medical diagnosis or 
opine as to medical etiology merely by his own assertions; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no medical 
evidence linking the veteran's DLE to his service or evidence 
of compensably disabling systemic lupus erythematous during 
the first year following service discharge, there is no basis 
upon which to establish service connection for lupus.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53


ORDER

Service connection for discoid lupus erythematous is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


